DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-19 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (US 2016/0360352).
Regarding claims 1 and 16, Khan teaches an electronic device (fig. 4) and a method of operating the electronic device (fig. 5), comprising: a secure element (150-1 and 150-2) configured to implement a plurality of operating systems (153a-153d); and a near field communication module (140) coupled to the secure element by a single bus ([0049]) and by a routing circuit (199) configured to route routing data between the plurality of operating systems and a receive circuit (142) of the near field communication module.
Regarding claims 2, 3 and 17, Khan further teaches wherein the routing circuit is a state machine and the secure element comprises the state machine (fig. 4).
Regarding claims 4, 5 and 18, Khan further wherein the routing circuit is a routing table (199) and the near field communication module comprises the routing table (fig. 4 and [0044]).
Regarding claims 6, 7 and 19, Khan further teaches wherein the routing circuit is configured to store parameters characterizing one operating system of the plurality of operating systems and wherein the parameters are used for each new use of the operating system ([0044]-[0046]).
Regarding claim 9, Khan further teaches wherein the near field communication module contains information representative of a number of operating systems of the plurality of operating systems present in the secure element (fig. 4 and [0041]).
Regarding claim 10, Khan further teaches wherein the bus between the secure element and the near field communication module is a bus having its type and its associated protocol selected from the group consisting of: single-wire type (SWP), MIPI DSI type, I2C type, I3C type or SPI type ([0049], [0050] and [0064]).
Regarding claims 11 and 21, Khan further teaches wherein a first group of conductors of the bus is delegated for transmitting data intended for a first operating system (153a or 153b) of the plurality of operating systems and a second group of conductors of the bus is delegated for transmitting data intended for a second operating system (153c or 153d) of the plurality of operating systems (fig. 4).
Regarding claim 12, Khan further teaches wherein each operating system of the plurality of operating systems is configured to ignore an existence of other operating systems of the plurality of operating systems sharing the bus ([0041]).
Regarding claim 13, Khan further teaches wherein the electronic device is a cell phone ([0003]).
Regarding claim 14, Khan further teaches wherein one operating system of the plurality of operating systems is an operating system of a SIM card or a payment card ([0032] and [0035]).
Regarding claim 15, Khan further teaches wherein one operating system of the plurality of operating systems is an operating system of a public transport card ([0035] and [0065]).
Regarding claim 22, Khan teaches a cell phone (100, figs. 3, 4 and [0003]) comprising: a secure element (150-1 or 150-2) configured to execute a first operating system (153a, 153b, 153c or 153d) implementing a public transport card service ([0029], [0035] and [0065]) and a second operating system (153a, 153b, 153c or 153d) implementing a payment card ([0029] and [0035]); a near field communication module (140); a routing circuit (199) coupled between the secure element and the near field communication module; and a single bus ([0049], [0050] and [0064]) coupled in series with the routing circuit. 
Regarding claim 23, Khan further teaches wherein the routing circuit comprises a state machine comprises by the secure element (fig. 4).
Regarding claim 24, Khan further teaches wherein the routing circuit comprises a routing table (199) comprised by the near field communication module (140) (fig. 4 and [0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Cheon et al. (EP 1763199B1).
Regarding claims 8 and 20, Khan teaches all subject matter claimed as applied above except for a conversion circuit as claimed. 
However, Cheon teaches secure near field communication apparatus and method comprising a conversion circuit as claimed (figs. 2, 5, [0010], [0017] and [0033]).
In view of Cheon’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Khan by incorporating the teaching as taught by Cheon so as to provide comparability with plurality of protocols. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: O’Donoghue et al. (US 10,186,749); Ballesteros (US 2015/0089586); Singh et al. (CA 2794850); Krutt et al. (CA 2831158) and Brody et al. (US 6,278,697) are cited because they are related to system and method of electronic device having NFC module and secure element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887